—Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered February 20, 1996, convicting him of murder in the second degree, manslaughter in the first degree, criminally negligent homicide, arson in the third degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt on the charge of criminally negligent homicide beyond a reasonable doubt (see, People v Rossey, 89 NY2d 970). Further, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on that charge was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither illegal nor excessive (see, Penal Law § 70.25 [2]; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal of his conviction. S. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.